Citation Nr: 0432182	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  99-16 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left knee disorder.

2.  Entitlement to an initial disability evaluation in excess 
of 40 percent prior to February 27, 2001, for a lumbosacral 
spine disability, on appeal from an original grant of service 
connection.

3.  Entitlement to a disability evaluation in excess of 60 
percent, from February 27, 2001, for a lumbosacral spine 
disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  A May 1999 rating decision 
denied reopening the veteran's claim for service connection 
for a left knee disorder, and an April 2000 rating decision 
granted service connection for a lumbosacral spine disability 
and assigned a 40 percent disability evaluation effective 
from November 30, 1998.  The veteran then filed a Notice of 
Disagreement, and in a subsequent rating decision dated in 
April 2001, the RO increased the evaluation assigned to the 
veteran's service-connected lumbosacral disability evaluation 
to 60 percent, effective from February 27, 2001.  The 
veteran, who had active service from July 1975 to April 1977, 
and from July 1978 to August 1992, appealed those decisions 
to BVA, and the case was referred to the Board for appellate 
review.

The record shows that the veteran has provided testimony in 
support of his appeal before hearing officers at the RO in 
February 2000, February 2001, October 2001, and November 
2002, and before the undersigned Acting Veterans Law Judge, 
also at the RO, in June 2003.  Transcripts of all the 
hearings have been associated with the veteran's claims 
folder.

The merits of the veteran's claim for service connection for 
a left knee disorder and the veteran's claims of entitlement 
to higher ratings for his service-connected lumbosacral spine 
disability will be addressed in the REMAND portion of the 
decision below, and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of his petition to reopen 
his previously denied claim for service connection for a left 
knee disorder has been obtained.

2.  An unappealed rating decision dated in February 1996 
denied service connection for a left knee disorder.

3.  The evidence received since the February 1996 rating 
decision is significant enough so as to warrant its 
consideration to fairly decide the merits of the veteran's 
claim of entitlement to service connection for a left knee 
disorder.


CONCLUSIONS OF LAW

1.  The RO's February 1996 rating decision, which denied 
entitlement to service connection for a left knee disorder, 
is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003). 

2.  The evidence received subsequent to the RO's February 
1996 rating decision is new and material, and the claim for 
service connection for a left knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(applicable to claims filed prior to August 29, 2001), 
20.1105 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
matter of whether VA has complied with the Veterans Claims 
Assistance Act of 2000 (VCAA), which became law in November 
2000.  In essence, the VCAA re-defined VA's duties to assist 
and notify claimants, requiring, among other things, that VA 
make reasonable efforts to notify claimants of the evidence 
necessary to substantiate their claims for benefits under the 
laws administered by the VA, and assist them in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In view of the fact that the present decision fully grants 
the veteran's petition to reopen his previously denied claim 
for service connection for a left knee disorder, the Board 
finds it unnecessary to discuss whether there has been full 
VCAA compliance in regards to this particular matter.  Any 
deficiency at this particular stage is not prejudicial to the 
veteran by virtue of the Board's reopening of the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board is nevertheless satisfied that all relevant facts 
regarding the veteran's petition to have his service 
connection claim reopened have been properly developed and 
that no further assistance to the veteran is required in 
order to comply with the duties to notify and assist.  
Accordingly, the Board finds that disposition at this time of 
the veteran's application to reopen his claim for service 
connection for a left knee disorder is appropriate.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

The Board observes that the veteran's claim for service 
connection for a left knee disorder was previously considered 
and denied by the RO in a rating decision dated in February 
1996.  The RO acknowledged the fact that the veteran had 
suffered a left knee injury during service, but denied the 
claim based on the lack of competent evidence of any chronic 
residual disability of the left knee.  The veteran was 
notified of the decision and of his appellate rights by 
letter dated in March 1996.  The record does not show, nor 
has the veteran ever claimed, that a timely notice of 
disagreement with that decision was ever filed.  Accordingly, 
that rating decision is considered final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In November 1998, the veteran requested the reopening of his 
claim for service connection for a left knee disorder.  The 
RO denied reopening the claim on the basis that new and 
material evidence had not been submitted.  As a general rule, 
a claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance of a claim is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) that is applicable to this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  However, as 
the veteran's claim in this case was filed prior to August 
29, 2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

In general, when determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
In order for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Furthermore, "material evidence" could be "some 
new evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  VA may then proceed to the merits of the claim on 
the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As noted above, the veteran's claim for service connection 
for a left knee disorder was previously considered and denied 
by the RO in a rating decision dated in February 1996.  In 
that decision, the RO noted that a clinical evaluation of the 
veteran's spine was within normal limits at the time of 
separation and that he did not seek treatment for his back 
following his separation from service in 1992.  The RO also 
found that there was no permanent or chronic residual 
disability shown in his service medical records or 
demonstrated by evidence following his period of service.

The evidence associated with the claims file subsequent to 
the February 1996 decision includes VA medical records, 
private medical records, hearing testimony at the RO in 
February 2000, February 2001, October 2001, and November 
2002, as well as June 2003 hearing testimony before the 
Board.  The Board has thoroughly reviewed this evidence and 
finds it to be new in that it was not previously of record.  
The Board also finds this evidence to be material, as it 
provides a current diagnosis, which was missing at the time 
of the February 1996 rating decision.  In this regard, the 
Board observes that VA medical records dated from November 
1999 to May 2002 indicate that the veteran was diagnosed with 
left knee degenerative joint disease, status post 
meniscetomy, and that VA medical records dated from February 
2002 to March 2002 show that the veteran had been assessed as 
having chondromalacia.  Thus, this new evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Accordingly, the Board finds that new 
and material evidence has been presented that is sufficient 
to reopen the veteran's previously denied claim for service 
connection for a left knee disorder.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the veteran's 
claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder is 
reopened, and to this extent only, the appeal is granted.


REMAND

As discussed above, the VCAA provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the record contains no document that 
informs the veteran of the information or evidence necessary 
to substantiate his claim for higher disability evaluations 
for his lumbosacral spine disability, as well as which 
evidence VA would seek to provide and which evidence the 
claimant is to provide.  The Court has indicated that such 
specific notice is required to comply with the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board is cognizant of a recent precedent opinion of VA's 
General Counsel regarding whether notice pursuant to 38 
U.S.C.A. § 5103(a) is warranted with respect to new claims 
raised in a notice of disagreement where the notice of 
disagreement is in response to notice of an RO decision on a 
claim for which VA has already given the section 5103(a) 
notice.  See VAOPGCPREC 8-2003.  However, it cannot be said, 
in this case, that there has been sufficient compliance when 
no letter was sent to the appellant notifying him of the VCAA 
and its provisions in connection with either his claim for 
service connection or for higher disability evaluations for a 
lumbosacral spine disability.  This procedural defect needs 
to be corrected.

With respect to the veteran's claim for service connection 
for a left knee disorder, the Board notes that a letter was 
sent to the veteran that informed of the substance of the 
VCAA, including the division of responsibilities between VA 
and the veteran in obtaining the evidence, as well as what 
evidence was necessary to substantiate a claim for service 
connection.  However, the letter did not advise the veteran 
to provide any evidence, not yet of record, that was in his 
possession and was pertinent to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Given the guidance from 
the Court, these procedural errors must be addressed prior to 
final appellate review.

The Board also notes that during the pendency of this appeal, 
VA twice amended the rating schedule for evaluating 
disabilities of the spine, contained in 38 C.F.R. § 4.71a, 
which are relevant to this appeal.  In this regard, VA most 
recently revised the regulations for evaluating disabilities 
of the spine effective September 26, 2003.  See 67 Fed. Reg. 
54345 - 54349 (Aug. 22, 2002); 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003); see also 69 Fed. Reg. 32449 - 32450 (June 
10, 2004).  The new criteria for evaluating service-connected 
spine disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  61 Fed. Reg. 
51457.  The veteran has not been notified of these changes in 
the law, nor has the agency of original jurisdiction (AOJ) 
re-adjudicated the issue on appeal with consideration of the 
revised rating criteria.  In light of these changes, which 
became effective during the pendency of the claim, the AOJ 
should be given the opportunity to consider rating the 
veteran's service-connected lumbosacral spine disability 
under the revised regulatory criteria for rating disabilities 
of the spine.  Therefore, the Board finds it necessary to 
remand the veteran's claim so that the AOJ may address in the 
first instance the applicability of these revisions to the 
claim.

In addition, the Board notes that the veteran was afforded a 
VA examination in February 2001 in connection with his claim 
for a higher initial evaluation for his lumbosacral spine 
disability.  However, the veteran has essentially asserted 
that his service-connected lumbosacral spine disability has 
worsened since the February 2001 VA examination.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Therefore, the Board is of the 
opinion that a more recent VA examination is necessary for 
the purpose of ascertaining the severity and manifestations 
of the veteran's lumbosacral spine disability and to address 
the new rating criteria.

The Board also observes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a left knee disorder.  Service medical 
records indicate that the veteran sustained a lateral injury 
to his left knee while playing softball in June 1992.  
Additionally, VA outpatient records dated in March 2001 
diagnosed the veteran with left knee degenerative disc 
disease, status post meniscetomy.  However, the evidence of 
record does not include a medical opinion based on a complete 
review of the record that addresses whether is a nexus 
between the veteran's military service and a current left 
knee disorder.  Therefore, the Board is of the opinion that a 
VA examination and medical opinion are necessary for the 
purpose of determining the nature and etiology of any left 
knee disorder that may be present.

Further, it appears that given the passage of time there may 
be more recently dated treatment records that are not 
associated with the veteran's claims file.  In this regard, 
the Board observes that the veteran testified at the June 
2003 hearing before the Board that he had been receiving 
treatment at the VA Medical Center in San Juan, Puerto Rico.  
However, the claims file does not contain any treatment 
records dated after May 2002.  Such records may prove to be 
relevant and probative.  Therefore, the RO should contact the 
veteran to ascertain when and where he has received treatment 
for his lumbosacral spine disability and left knee disorder, 
and then obtain and associate those records with the claims 
file.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO, via 
the AMC located in Washington, D.C., and VA will notify the 
veteran if further action on his part is required.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should consider the 
veteran's claims for service 
connection for a left knee disorder 
and for higher evaluations for his 
lumbosacral spine disability under 
the VCAA.  Specifically, the RO/AMC 
is asked to send the veteran a VCAA 
letter notifying him of the 
information or evidence necessary to 
substantiate his claims for higher 
ratings for his lumbosacral spine 
disability, and the division of 
responsibilities between VA and the 
veteran for obtaining the necessary 
information or evidence.  The RO/AMC 
should also specifically advise the 
veteran to submit any evidence in his 
possession that pertains to his 
claims for service connection for a 
left knee disorder and for higher 
evaluations for his service-connected 
lumbosacral spine disability.  The 
RO/AMC must ensure that all VCAA 
notice obligations are satisfied in 
accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A. (West 2002), and any 
applicable legal precedent. 

2.  The RO/AMC should obtain, and 
associate with the claims file, 
copies of the veteran's treatment 
records from the VA Medical Center 
in San Juan, Puerto Rico, from May 
2002 to the present.

3.  The RO/AMC should also ask the 
veteran to provide the names and 
addresses of any and all health care 
providers who have provided 
treatment for his lumbosacral spine 
disability and left knee disorder.  
After acquiring this information and 
obtaining any necessary 
authorization, the RO/AMC should 
obtain and associate this evidence, 
if not yet of record, with the 
claims file.

4.  Once steps one through three 
above have been completed, the RO/AMC 
should schedule the veteran for a 
medical examination to ascertain the 
nature and etiology of any left knee 
disorder that may be present.  Any 
and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as 
to whether the veteran has a current 
left knee disorder.  If so, the 
examiner should comment as to whether 
it is at least as likely as not that 
the current left knee disorder is 
etiologically related to the 
veteran's symptomatology in service, 
or is otherwise related to his 
military service.

A clear rationale for all opinions 
would be helpful, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.

5.  Also once steps one through three 
above have been completed, the RO/AMC 
should schedule the veteran for a 
medical examination to ascertain the 
severity and manifestations of his 
lumbosacral spine disability.  Any 
tests or procedures deemed necessary 
(including x-rays) should be 
conducted.  The examiner should 
indicate whether the veteran has 
incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.  The 
presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should 
also be noted, as should any 
additional disability due to these 
factors.  The examiner should report 
all signs and symptoms necessary for 
rating the low back disorder under 
the General Rating Formula for 
Diseases and Injuries of the Spine, 
as well as the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes. 

A clear rationale for all opinions 
would be helpful, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Also, since 
it is important "that each disability 
be viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  After completion of all of the 
above, the case should be reviewed by 
the RO/AMC on the basis of additional 
evidence.  The RO/AMC should review 
the veteran's claim for service 
connection, as well as his claims for 
higher evaluations for his 
lumbosacral spine disability under 
the above-cited revised schedular 
criteria for evaluating the spine.  
If either of the benefits sought 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  If higher 
evaluations for the veteran's 
lumbosacral spine disability are 
denied, this SSOC is to set forth the 
new rating criteria for spine 
disabilities.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matters that the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.



	                     
______________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



